Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
	In claim 2, line 2, the language “an upper” has been changed to read --the upper--.
	In claim 3, line 2, and claim 21, line 3, the language “component” has been changed to read --components--.
	In claim 4, line 2, the language “lower” has been changed to read --the lower--.
	In claim 11, line 2, the language “and in particular” has been changed to read 
--and made--.
In claim 12, line 3, and claim 23, line 18, the language “that in particular the” has been 

changed to read --that the--.

	In claim 16, line 1, numeral “14” has been changed to read --1--.

	In claim 16, line 3, the language “the contact points” has been change to read--contact 

points--.

4.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not teach or fairly suggest an adjustment unit for an indirect vision system having the structural limitations and arrangement as recited in claims 1, 22 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
July 16, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872